GARRY    DEAN    STRONER
                          #1777671-Coffield Unit
                              2661    F.M.    2054
                       TENNESSEE COLONY,TEXAS 75884


January 14,     2014

Able Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711

       RE:   Your correspondence of January 8, 2015

Dear Mr.     Acosta,
Greetings.   I am in receipt of your correspondence of January
8, 2015.   Where you inform me:
     "Your petition for Discretionary Review was filed in this
     Court on 3/6/2014 and was refused on 4/2/2014.   The Motion
     for rehearing is due 15 days from the date of refusal.
     If not motion for rehearing is filed, the record will be
     returned to the court of appeals."

I am at a loss as to the purpose of this letter!  I filed a
motion for rehearing , which was rejected for non-compliance
on April 17, 2014, pursuant to rule 79.2(c) T.R.A.P.

Consequently, I am requesting that you clarify the meaning of
your letter of January 8, 2015.

Thank you for your time and consideration to this matter.

Respectfully


Garry D.     Stroner




                                                            RECEIVED IN
                                                       COURT OF CRIMINAL APPEALS
                                                             JAN 23 2015
cc:   file


                                                           Abel Acosta, Clerk
rb